DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 16, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 16, 17 and 18 recite: “wherein all PRS resources within each of the at least one PRS resource set to be muted are muted”.  
The Examiner notes Applicant’s disclosure does not even mention “wherein all PRS resources within each of the at least one PRS resource set to be muted are ”.  Furthermore, Applicant has not pointed to the specification in support of NEW claims 16, 17 and 18 (see Current Amendment dated 1/22/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 4, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunnarsson et al (2020/0236644).
Regarding claim 1.  Gunnarsson teaches a method of measuring a position of user equipment (UE) performed by the UE in a wireless communication network (Abstract), the method comprising:
receiving, from a base station, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for receiving a PRS (0019 – UE receives assistance data from a network node (0002, 0010, 0042 – network node = eNB) wherein assistance data comprises two or more PRS configurations, 0048 – UE receives PRS configuration 0049 – UE uses one or more PRS configuration for measurements on PRSs, 0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, 0069 – eNB sends assistance data to the UE, , figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), figures 12a, 0108 – three PRS configurations, 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted);

Current Amendment dated 1/22/2021. Identifying a time location to be muted based on the PRS configuration information including PRS muting pattern information indicating a muting pattern (supported in Applicants specification at 0039 – In LTE, eNBs can be configured for time-based blanking, called “PRS muting” and part of original claim 2), 
which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
Current Amendment dated 1/22/2021. Wherein the time location to be muted corresponds to at least one PRS resource to be muted within each of the at least one PRS resource set, or at least one PRS resource set to be muted (supported in Applicants specification at 0099 and 0111 – the PRS muting pattern information may include at least one of first pattern information or second pattern information.  The first pattern information may indicate that at least one PRS resource included in the one PRS resource set is muted.  The second pattern information may indicate that at least one PRS resource included in each of the plurality of PRS resource set is muted),
 which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0090 – PRS configuration may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not, etc., 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence (“cePRS-Info-r14 ::= SEQUENCE”) with periodicity Trep.  “NotSameAsPRS0 – The field is mandatory present if the muting pattern is not the same as the muting pattern defined by prs-MutingInfo-r9 in prsInfo if available”, “cePrs-ConfigurationIndex” – “This field specifies the positioning reference signals configuration index Iprs and defined in [16].  It defines the subframe offset and the PRS period Tprs of the PRS configuration”. “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”); and
receiving, from the base station, the PRS based on the PRS configuration information (0048 – UE receives PRS configuration information from eNB, 0049 – UE uses one or more PRS configuration for measurements on PRSs, 0070 – UE detects PRSs from eNB related to the PRS configuration information, 0071 – UE may use the obtained assistance data to make measurements and prepare, also referred to as compile or create, a report comprising the measurements.  Hence, UE may use one or more PRS configuration for performing measurements on PRSs, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), figures 12a, 0108 – three PRS configurations, 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted) and the time location to be muted (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”); 

Regarding claim 9.  Gunnarsson teaches a method of measuring a position of user equipment (UE) performed by a base station in a wireless communication network, the method comprising:
transmitting, to the UE, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for transmitting a PRS (0049 – UE uses one or more PRS configuration for measurements on PRSs, 0069 – eNB sends assistance information to the UE, 0070 – UE detects PRSs from eNB related to the PRS configuration information, 0071 – UE may use the obtained assistance data to make measurements and prepare, also referred to as compile or create, a report comprising the measurements.  Hence, UE may use one or more PRS configuration for performing measurements on PRSs, figure 7, 0084 – PRS-Configuration having PRS muting Info figures 12a, 0108 – three PRS configurations, 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted); 

Current Amendment dated 1/22/2021. Identifying a time location to be muted based on the PRS configuration information including PRS muting pattern information indicating a muting pattern (supported in Applicants specification at 0039 – In LTE, eNBs can be configured for time-based blanking, called “PRS muting” and part of original claim 2), 
which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
Current Amendment dated 1/22/2021. Wherein the time location to be muted corresponds to at least one PRS resource to be muted within each of the at least one PRS resource set, or at least one PRS resource set to be muted (supported in Applicants specification at 0099 and 0111 – the PRS muting pattern information may include at least one of first pattern information or second pattern information.  The first pattern information may indicate that at least one PRS resource included in the one PRS resource set is muted.  The second pattern information may indicate that at least one PRS resource included in each of the plurality of PRS resource set is muted),
 which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0090 – PRS configuration may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not, etc., 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence (“cePRS-Info-r14 ::= SEQUENCE”) with periodicity Trep.  “NotSameAsPRS0 – The field is mandatory present if the muting pattern is not the same as the muting pattern defined by prs-MutingInfo-r9 in prsInfo if available”, “cePrs-ConfigurationIndex” – “This field specifies the positioning reference signals configuration index Iprs and defined in [16].  It defines the subframe offset and the PRS period Tprs of the PRS configuration”. “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”); and
transmitting, to the UE, the PRS based on the PRS configuration information 0049 – UE uses one or more PRS configuration for measurements on PRSs, 0069 – eNB sends assistance information to the UE, 0070 – UE detects PRSs from eNB related to the PRS configuration information, 0071 – UE may use the obtained assistance data to make measurements and prepare, also referred to as compile or create, a report comprising the measurements.  Hence, UE may use one or more PRS configuration for performing measurements on PRSs) and time location to be muted (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
Regarding claim 12.  Gunnarsson teaches a user equipment (UE) of measuring a position in a wireless communication network, the UE comprising:
a transceiver (figure 10, 0090 – UE comprises an obtaining unit 1003, such as a receiver or transceiver, 0092 – UE comprises a transmitter or transceiver, 0094 – UE may further comprise a communication interface such as a transceiver);
a memory configured to store at least one instruction (figure 10, 0093 – UE may further comprise a memory 1006 comprising instructions, 0095 – a computer program comprising instructions); and 
a processor (figure 10, 0090 – UE comprise processing circuitry 1001) configured to:
receive, from a base station, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for receiving a PRS (0019 – UE receives assistance data from a network node (0002, 0010, 0042 – network node = eNB) wherein assistance data comprises two or more PRS configurations, 0048 – UE receives PRS configuration information from eNB, 0049 – UE uses one or more PRS configuration for measurements on PRSs, 0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, 0069 – eNB sends assistance data to the UE),

Current Amendment dated 1/22/2021. Identifying a time location to be muted based on the PRS configuration information including PRS muting pattern information indicating a muting pattern (supported in Applicants specification at 0039 – In LTE, eNBs can be configured for time-based blanking, called “PRS muting” and part of original claim 2), 
which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
Current Amendment dated 1/22/2021. Wherein the time location to be muted corresponds to at least one PRS resource to be muted within each of the at least one PRS resource set, or at least one PRS resource set to be muted (supported in Applicants specification at 0099 and 0111 – the PRS muting pattern information may include at least one of first pattern information or second pattern 
 which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0090 – PRS configuration may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not, etc., 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence (“cePRS-Info-r14 ::= SEQUENCE”) with periodicity Trep.  “NotSameAsPRS0 – The field is mandatory present if the muting pattern is not the same as the muting pattern defined by prs-MutingInfo-r9 in prsInfo if available”, “cePrs-ConfigurationIndex” – “This field specifies the positioning reference signals configuration index Iprs and defined in [16].  It defines the subframe offset and the PRS period Tprs of the PRS configuration”. “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”); and
0048 – UE receives PRS configuration information from eNB, 0049 – UE uses one or more PRS configuration for measurements on PRSs, 0070 – UE detects PRSs from eNB related to the PRS configuration information, 0071 – UE may use the obtained assistance data to make measurements and prepare, also referred to as compile or create, a report comprising the measurements.  Hence, UE may use one or more PRS configuration for performing measurements on PRSs, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), figures 12a, 0108 – three PRS configurations, 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted) and the time location to be muted (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
, 

Regarding claims 2, 10, and 13.  (Current Amendment dated 1/22/2021 
Which is taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted).
Regarding claims 4 and 15.  Gunnarsson teaches wherein the PRS muting pattern information is received by a higher layer signal (0048 – UE obtains, from the network node (eNB), the assistance data, also referred to as configuration comprising PRS configuration.  The UE obtains assistance data by receiving the assistance data as an LPP or RRC message, 0054 – network transmits assistance data to the UE comprised in an RRC message or LLP message).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al (2020/0236644) in view of Manolakos et al (2020/0228381).
Regarding claim 5.  Gunnarsson does not explicitly show identifying the at least one PRS resource that is not received, based on the PRS muting pattern information, wherein the receiving, from the base station, of the PRS, comprises receiving the PRS based on the identification result.
	Manolakos teaches PRS configuration can further include comb size-N (0095-0096) wherein comb-N indicates that 1 of every N subcarriers of a given bandwidth of a given symbol contains a PRS, without frequency staggering.  It will be appreciated that for comb-1, each subcarrier of the transmission bandwidth contains a PRS, whereas comb-4, 1 in every 4 subcarriers of the transmission bandwidth contain a PRS (figure 8A, 0122).  In figure 8A, each shaded block represents resource elements/subcarriers containing PRS.  The diagram 810 of comb-1 (full comb) indicates that each subcarrier has a PRS that can be obtained by the UE.  In contrast, the diagram 820 of the comb-4 pattern without any frequency staggering is illustrated with several resource elements/subcarriers that do not have a PRS to sample (e.g., empty blocks) (e.g., identifying the at least one PRS resource that is not received based on comb-4 pattern configuration) and the PRS in every forth subcarrier/tone (0123).  Manolakos teaches comb-12 PRS configuration (0126, 0128).  Manolakos teaches PRS muting pattern information includes information of muting period determined based on numerology of the PRS resource which the PRS is transmitted (0127-0128, 0130, Table 1, 0131, see claim 7 wherein RSTD search window has an allowable range based on the PRS configuration wherein the allowable range is based on a numerology of the PRS configuration.  See claim 11 – based on a numerology of the PRS configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PRS configuration as taught by Gunnarsson to include comb-type pattern(s) as taught by Manolakos in order to enable the UE to identify the at least one PRS resource that is not received, based on the PRS muting configuration thereby insuring true timing/location detection (Manolakos at 0131).
Regarding claim 6.  Gunnarsson teaches wherein the PRS muting pattern information includes information of muting period determined based on a resource 0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted).
	Manolakos teaches PRS muting pattern information includes information of muting period determined based on a resource pattern (0091 – assistance data includes Tprs, muting sequence, PRS ID, PRS bandwidth, 0095 – comb-4 means that every forth subcarrier of a given symbol carries PRS and the rest are empty blocks (e.g., muted), 0104 – muting pattern, 0106 – muting patterns using bit strings wherein a bit “0” indicates PRS is muted, 0107 – Trep defined as a muting sequence periodicity, 0113 – muting sequence, 0123 – comb-4 pattern do not have PRS to sample (e.g., empty blocks) and PRS in every forth subcarrier/tone). 
Regarding claim 7.  Gunnarsson does not explicitly show wherein the PRS muting pattern information includes information of muting period determined based on numerology of the PRS resource which the PRS is transmitted.
Manolakos teaches PRS configuration can further include comb size-N (0095-0096) wherein comb-N indicates that 1 of every N subcarriers of a given bandwidth of a given symbol contains a PRS, without frequency staggering.  It will be appreciated that for comb-1, each subcarrier of the transmission bandwidth contains a PRS, whereas with comb-4, 1 in every 4 subcarriers of the transmission bandwidth contain a PRS (figure 8A, 0122).  In figure 8A, each shaded block represents resource diagram 810 of comb-1 (full comb) indicates that each subcarrier has a PRS that can be obtained by the UE.  In contrast, the diagram 820 of the comb-4 pattern without any frequency staggering is illustrated with several resource elements/subcarriers that do not have a PRS to sample (e.g., empty blocks) (e.g., identifying the at least one PRS resource that is not received based on comb-4 pattern configuration) and the PRS in every forth subcarrier/tone (0123).  Manolakos teaches comb-12 PRS configuration (0126, 0128).  Manolakos teaches PRS muting pattern information includes information of muting period determined based on numerology of the PRS resource which the PRS is transmitted (0127-0128 wherein numerology based on subcarrier spacing (15kHz, 30kHz, 60kHz, 120kHz, and 240kHz), 0130 and Table 3 – generally, for a comb-N PRS configuration have resolution values dependent on numerology, Table 1, 0131 – comb-type and numerology help to ensure that the true peak and thereby the true time/location is detected, see claim 7 wherein RSTD search window has an allowable range based on the PRS configuration wherein the allowable range is based on a numerology of the PRS configuration.  See claim 11 – based on a numerology of the PRS configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PRS configuration as taught by Gunnarsson to include comb-type pattern(s) and numerology as taught by Manolakos in order to enable the UE to more accurately determine timing/location (Manolakos at 0131).

Manolakos teaches PRS configuration can further include comb size-N (0095-0096) wherein comb-N indicates that 1 of every N subcarriers of a given bandwidth of a given symbol contains a PRS, without frequency staggering (e.g., same frequency).  0102 - Typically, PRS occasions from all cells in a network that use the same frequency are aligned in time and may have a fixed known time offset (e.g., cell-specific subframe offset) relative to other cells in the network that use different frequency.  Therefore, in SFN-synchronization networks all cells supported by the various nodes may use the same PRS configuration index for any particular frequency of PRS transmission. It will be appreciated that for comb-1, each subcarrier of the transmission bandwidth contains a PRS, whereas with comb-4, 1 in every 4 subcarriers of the transmission bandwidth contain a PRS (figure 8A, 0122).  In figure 8A, each shaded block represents resource elements/subcarriers containing PRS.  The diagram 810 of comb-1 (full comb) indicates that each subcarrier has a PRS that can be obtained by the UE.  In contrast, the diagram 820 of the comb-4 pattern without any frequency staggering (e.g., same frequency) is illustrated with several resource elements/subcarriers that do not have a PRS to sample (e.g., empty blocks) (e.g., identifying the at least one PRS resource that is not received based on comb-4 pattern configuration) and the PRS in every forth subcarrier/tone (0123).  Manolakos teaches comb-12 PRS configuration (0126, 0128).  Manolakos teaches PRS muting pattern information includes information of muting period determined based on numerology of the PRS resource which the PRS is transmitted (0127-0128, 0130, Table 1, 0131, see claim 7 wherein RSTD search window has an allowable range based on the PRS configuration wherein the allowable range is based on a numerology of the PRS configuration.  See claim 11 – based on a numerology of the PRS configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PRS configuration as taught by Gunnarsson to include comb-type pattern(s) having the same frequency as taught by Manolakos in order to enable the UE to identify the at least one PRS resource that is not received, based on the PRS muting configuration thereby insuring true timing/location detection (Manolakos at 0131).
4.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al (2020/0236644) in view of Edge et al (2019/0037338) or Sahai et al (2019/0052996).
	Regarding claims 16-18.  Gunnarsson does not appear to teach” wherein all the PRS resources within each of the at least one PRS resource set to be muted are muted”.
However, Gunnarsson taches 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
	Edge teaches PRS muting patterns may be signaled to a UE using bit strings.  For example, in a bit string signaling a muting pattern, if a bit at position j is set to “0”, then the UE may infer that the PRS is muted for a j-th positioning occasion.  Muting may aid in signal acquisition and RSTD measurement, by UEs, of PRS signals that are not muted (by avoiding interference from PRS signals that have been muted). (0082).
	Sahai also teaches PRS muting wherein the PRS muting configuration is represented by a bit string of length 2, 4, 8, or 16 bits (corresponding to the selected Trep), and each bit string can have the value “0” or “1”.  If the bit in the PRS muting is set to “0”, then the PRS is muted in the corresponding PRS positioning occasion.  Therefore, OTDOA PRS positioning by the UE is facilitated obtaining the cell timing (SFN) of the reference cell (0075).
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gunnarsson to use bits strings with the values of “0” or “1” as taught by Edge in order to aid the UE in signal acquisition and RSTD measurements OR to use bit strings with the values of “0” .
Response to Arguments
5.	Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
	a)  Applicant argues Gunnarsson does not disclose a feature of ‘identifying a time location to be muted based on the PRS configuration information including PRS muting pattern information indicating a muting pattern, wherein the time location to be muted corresponds to at least one PRS resource to be muted within each of the at least one PRS resource set, or at least one PRS resource set to be muted’ (Amendment dated 1/22/2021 at page7). 
The Examiner disagrees.  Regarding ‘Identifying a time location to be muted based on the PRS configuration information including PRS muting pattern information indicating a muting pattern’.  The Examiner notes Applicants specification at 0039 for supporting said limitation recites:  In LTE, eNBs can be configured for time-based blanking, called “PRS muting”), 
and is clearly taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence with periodicity Trep.  If a bit in the PRS muting sequence is set to “0”, then the PRS occasions are muted, TABLE 1 under paragraph 0027 – “cePrs-Muting Info” – “This The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
Regarding. ‘Wherein the time location to be muted corresponds to at least one PRS resource to be muted within each of the at least one PRS resource set, or at least one PRS resource set to be muted’.  The Examiner notes Applicants specification at 0099 and 0111 recites:  the PRS muting pattern information may include at least one of first pattern information or second pattern information.  The first pattern information may indicate that at least one PRS resource included in the one PRS resource set is muted.  The second pattern information may indicate that at least one PRS resource included in each of the plurality of PRS resource set is muted),
and is clearly taught by Gunnarsson (0057-0064 wherein PRS configurations may comprise: PRS periodicity (T_PRS), PRS muting sequence, PRS muting length, figure 7, 0084 – PRS-Configuration having PRS muting Info is disclosed using BIT STRING(S) with SIZE (2), SIZE (4), SIZE (8) and SIZE (16), 0090 – PRS configuration may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not, etc., 0127 – PRS configuration comprises PRS-MutingInfo including PRS muting sequence (“cePRS-Info-r14 ::= SEQUENCE”) with periodicity Trep.  “NotSameAsPRS0 – The field is mandatory present if the muting pattern is not the same as the muting pattern defined by prs-MutingInfo-r9 in prsInfo if available”, “cePrs-ConfigurationIndex” – “This field specifies the positioning reference signals configuration index Iprs and defined in [16].  It defines the subframe offset and the PRS period Tprs of the PRS configuration”. “cePrs-Muting Info” – “This field specifies the CE PRS muting configuration of the cell.  The PRS muting configuration is defined by a periodic PRS muting sequence with periodicity Trep where Trep, counted in the number of PRS occasions [18], can be 2, 4, 8, or 16 which is also the length of the selected bit string that represents the PRS muting sequence.  If a bit in the PRS muting sequence is set to “0”, then all the CE PRS occasions are muted in the corresponding PRS period”).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0021946) Kumar et al teaches muting sequence for PRS muting is defined as a periodic pattern with a certain defined periodicity Trep.  The muting information is hence specified as a string of bits of length Trep and each bit can have a value “0” or “1” (0032).
	---(2018/0167775) Tian et al teaches PRS configuration information (0049 – Treps) including PRS muting pattern information (0049 - each bit in the bit string may have a value of “0” or “1”).
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646